F I L E D
                                                                                                    United States Court of Appeals
                                                                                                            Tenth Circuit
                             UNITED STATES COURT OF APPEALS
                                                                                                           November 2, 2006
                                                   TENTH CIRCUIT                                         Elisabeth A. Shumaker
                                                                                                             Clerk of Court


 U N ITED STA TES O F A M ER IC A ,

                      P l a in t i f f - A p p e ll e e ,
                                                                                     No. 05-5149
 v.                                                                              ( N .D . O k l a h o m a )
                                                                              (N O . 04-C R-212-TC K)
 W ILLIE EA RL FLO W ERS,

                  D efendant-A ppellant.




                                          ORDER AND JUDGM ENT*


B e f o r e H E N R Y , B R I S C O E , a n d O ’ B R I E N , C i r c u it J u d g e s . * *


          W i l l i e E a r l F l o w e r s w a s c o n v ic te d a f t e r a ju r y t r i a l o f p o s s e s s i o n o f a

f i r e a r m a f te r a f o rm e r f e lo n y c o n v ic tio n , a v io la tio n o f 1 8 U .S .C . §

9 2 2 ( g ) ( 1 ) . T h e d is t r i c t c o u r t f o u n d th a t M r . F l o w e r s h a d b e e n c o n v ic te d o f

t h r e e p ri o r f e lo n i e s , a p p li e d th e A r m e d C a r e e r C r im i n a l A c t ( A C C A ) , 1 8



          *
              T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c t r in e s o f l a w o f t h e c a s e , r e s j u d i c a t a , a n d c o l la t e r a l e s t o p p e l . T h e c o u r t
g e n e ra ll y d i s f a v o rs t h e c it a ti o n o f o r d e r s a n d ju d g m e n ts ; n e v e rt h e le s s , a n
o r d e r a n d ju d g m e n t m a y b e c it e d u n d e r t h e te r m s a n d c o n d it i o n s o f 1 0 T H
C I R . R . 3 6 .3
          **
             A f te r e x a m i n i n g t h e b r i e f s a n d a p p e ll a te r e c o rd , t h i s p a n e l h a s
d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e
d e te r m i n a ti o n o f th i s a p p e a l . S e e F E D . R . A P P . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .
3 4 . 1 ( G ) . T h e c a s e i s t h e r e f o r e o r d e r e d s u b m i t te d w i t h o u t o r a l a r g u m e n t .
U . S . C . § 9 2 4 ( e ) , a n d s e n te n c e d h i m t o 2 6 4 m o n th s ’ i n c a rc e ra ti o n , f o ll o w e d

b y f i v e ye a rs ’ s u p e rv is e d re le a s e .

          O n appeal, M r. Flow ers argues that (1) the district court erred in

d e n yi n g h i s m o t i o n t o s u p p r e s s e v id e n c e f o u n d in h i s c a r d u r i n g h i s O c to b e r

1 5 , 2 0 0 4 d e te n ti o n ; ( 2 ) t h e c o u rt e r r e d in c o n c lu d i n g t h a t h i s 1 9 9 1

O k l a h o m a c o n v i c ti o n f o r e s c a p e f r o m a p e n a l i n s ti t u t i o n c o n s t i t u t e d a

violent felony under the A CCA ; and (3) the court violated his Sixth

A m e n d m e n t ri g h t s b y f a i li n g t o r e q u i re t h e g o v e r n m e n t to p r o v e t o a j u r y

b e yo n d a r e a s o n a b le d o u b t t h a t h e h a d p re v io u s l y b e e n c o n v i c te d o f v io l e n t

felonies.

          W e are not persuaded by M r. Flowers’s arguments and therefore

a f f i r m h i s c o n v ic ti o n a n d s e n te n c e .



                                                 I. B AC KG RO U N D

          O n O c to b e r 1 5 , 2 0 0 4 , T u l s a , O k l a h o m a p o l i c e o f f ic e rs r e c e i v e d a

r e p o r t o f a d o m e s t i c d i s tu r b a n c e a t th e h o m e o f L i z a H a r r i n g , M r . F l o w e r s ’ s

girlfriend. W hen police officers arrived at M s. H arring’s door, she told

them that M r. Flow ers had come to her house w ith a handgun and had

p o i n t e d i t a t h e r.

          S h o r t l y a f te r t h e o f f i c e rs a r r i v e d , M r . F l o w e r s c a m e t o t h e d o o r . T h e

officers instructed him to show his hands, turn around backw ards, and w alk

                                                                 2
t o w a r d t h e m s l o w l y. M r . F l o w e r s c o m p l i e d , a n d t h e o f f i c e r s p l a c e d h i m i n

h a n d c u f f s a n d p a t te d h i m d o w n . A f t e r th a t in s p e c t io n r e v e a l e d n o w e a p o n s ,

the officers put M r. Flow ers in a patrol car. They placed the contents of his

p o c k e t s , i n c l u d i n g h i s c a r k e ys , o n t h e h o o d o f a p a t r o l c a r . O f f i c e r K e v i n

D o r s e y a s k e d f o r M r . F l o w e r s ’ s i d e n ti f ic a ti o n w h i l e o th e r o f f ic e rs c o n ti n u e d

t o t a l k t o M s . H a rr in g .

          M s . H a r r i n g t o l d t h e o f f i c e rs t h a t t h e g u n M r . F l o w e r s h a d p o in t e d a t

h e r m i g h t b e i n h e r b a c k ya r d , b u t , a f t e r t h e o f f i c e r s w e r e u n a b l e t o f i n d i t

t h e r e , s h e s a i d t h a t it m i g h t b e i n M r . F l o w e r s ’ s c a r . S e r g e a n t R o b e r t

R o h l o f f p r o c e e d e d to r e a d M r . F l o w e r s h i s M i r a n d a ri g h t s a n d a s k e d w h a t

had happened. M r. Flow ers denied that he had brought a gun to M s.

H a r r i n g ’ s h o u s e o r t h a t a n y g u n s w e r e in h is c a r. S e r g e a n t R o h l o f f a s k e d

h i m i f h e w o u l d h a v e a n y o b j e c t io n t o t h e o f f i c e r s s e a r c h i n g t h e c a r , a n d M r .

Flow ers stated that he w ould not.

          T h e o f f i c e rs t h e n d is c o v e re d th a t M r . F l o w e r s ’ c a r w a s l o c k e d a n d

a s k e d h im f o r t h e k e ys . M r . F l o w e r s t o l d t h e m h e d i d n o t k n o w w h e r e th e

k e ys w e r e , b u t O f f ic e r D o r s e y t h e n r e m e m b e r e d th a t k e ys h a d b e e n t a k e n

f r o m M r . F l o w e r s ’ s p o c k e t a n d p la c e d o n t h e p a tr o l c a r. O f f ic e r R o h l o f f

r e c o v e r e d th e k e ys , o p e n e d th e tr u n k , a n d d is c o v e re d a b ri e f c a s e c o n ta in i n g

tw o handguns.

           A f t e r a g r a n d j u r y i n d i c te d h i m f o r p o s s e s s i o n o f a f i r e a r m a f t e r a

                                                                  3
f o r m e r f e lo n y c o n v ic tio n , in v io la tio n o f 1 8 U .S .C . § 9 2 2 ( g ) ( 1 ) , M r .

F l o w e r s f il e d a m o t i o n t o s u p p r e s s , a r g u i n g t h a t t h e s e a rc h o f th e tr u n k w a s

t h e f r u i t o f a n u n la w f u l d e te n tio n a n d a r r e s t.

          T h e d is tr ic t c o u rt c o n d u c te d a h e a r i n g a n d th e n d e n ie d th e m o tio n .

T h e c o u r t r e a s o n e d t h a t t h e o f f i c e r s h a d r e a s o n a b l e s u s p i c io n t o d e t a i n M r .

F l o w e r s w h e n th e y f ir s t a r r i v e d a t M s . H a r r i n g ’ s h o u s e a n d th a t t h e y h a d

p r o b a b le c a u s e to a r r e s t h i m o n c e th e y l e a rn e d th a t h e h a d p o in t e d a g u n a t

h e r . M o r e o v e r, t h e c o u rt s a id , M r . F l o w e r s h a d c o n s e n te d to t h e s e a rc h o f

his car.

          T h e ju ry c o n v ic te d M r. F lo w e r s o f th e § 9 2 2 ( g ) ( 1 ) f ir e a r m c h a r g e .

T h e p r e s e n te n c e r e p o r t c o n c lu d e d th a t M r . F l o w e r s w a s a n a rm e d c a r e e r

criminal because he had three prior convictions for crimes of violence: first-

degree robbery in 1967, second-degree burglary in 1989, and escape from a

p e n a l i n s t i t u t io n i n 1 9 9 1 . M r . F l o w e r s o b j e c te d o n th e g r o u n d s t h a t h e h a d a

S i x t h A m e n d m e n t r i g h t t o a ju r y t r i a l o n t h e is s u e o f w h e th e r h e h a d b e e n

c o n v ic te d o f th e s e o f f e n s e s . H o w e v e r, h e d id n o t o b j e c t t o t h e p r e s e n te n c e

r e p o r t ’ s c h a ra c te r i z a ti o n o f th e o f f e n s e s a s c r i m e s o f v io l e n c e .

          T h e d i s tr ic t c o u r t o v e r r u l e d t h e o b j e c t io n a n d s e n t e n c e d M r . F l o w e r s

t o 2 6 4 m o n th s ’ i n c a rc e ra tio n , f o llo w e d b y f iv e ye a r s ’ s u p e r v is e d r e le a s e .



                                                    II. D ISC USSIO N

                                                                  4
          M r . F l o w e r s d o e s n o t d i s p u t e th e d is t r i c t c o u r t ’ s f a c t u a l f in d i n g s

r e g a rd i n g h i s m o t i o n t o s u p p r e s s , a n d w e th e r e f o re e x a m i n e d e n o v o th e

question of w hether the officers violated his rights under the Fourth

A m e n d m e n t . U n i te d S t a te s v . W i ll ia m s , 2 7 1 F .3 d 1 2 6 2 , 1 2 6 6 ( 1 0 t h C i r.

2 0 0 1 ) . W i t h r e g a rd t o t h e c h a r a c te r i z a ti o n o f h is p r i o r e s c a p e c o n v ic ti o n ,

w e n o t e t h a t M r . F l o w e r s d i d n o t ra i s e t h a t is s u e i n t h e d i s tr ic t c o u r t

p r o c e e d i n g s , a n d s o o u r r e v ie w i s f o r p l a in e r r o r . U n i t e d S t a te s v . V i s i n a iz ,

4 2 8 F . 3 d 1 3 0 0 , 1 3 0 8 ( 1 0 t h C i r . 2 0 0 5 ) . W e e x a m i n e d e n o v o th e q u e s t i o n o f

w h e t h e r th e S i x t h A m e n d m e n t re q u i re s t h e g o v e r n m e n t to s u b m i t t o a j u r y

t h e f a c t o f M r . F l o w e r s ’ s p r io r c o n v i c t i o n s .



A . M otion to Suppress

          M r . F l o w e r s c o n c e d e s t h a t “ [ t ] h e o f f i c e r s w e r e i n i t ia l l y j u s t i f i e d i n

o r d e r i n g [ h im ] a t g u n p o i n t t o w a lk b a c k w a r d s t o t h e m , a n d in h a n d c u f f in g

[ h im ] ” b e c a u s e “ [ t h e o f f i c e rs ] w e r e in v e s t i g a ti n g a r e p o r t t h a t a m a n h a d a

g u n , a n d th e c a l l e r h a d v e ri f ie d to p o l i c e th a t [ M r . F l o w e r s ] p r e v io u s l y h a d a

g u n . ” A p l t ’ s B r . a t 1 0 . H o w e v e r, M r . F l o w e r s a r g u e s t h a t t h e d e te n ti o n

b e c a m e u n re a s o n a b le a f te r t h e o f f ic e r s f r i s k e d h im a n d f o u n d n o w e a p o n s .

A t t h a t p o i n t , h e a s s e r t s , h e n o lo n g e r p r e s e n te d a d a n g e r , a n d th e c o n ti n u e d

u s e o f h a n d c u f f s w a s u n r e a s o n a b le u n d e r t h e F o u r t h A m e n d m e n t . T h e

s e a rc h o f h is c a r, h e c o n c l u d e s , w a s t h e f ru i t o f th a t u n l a w f u l d e te n ti o n .

                                                                   5
          “ T h e a ll o w a b le s c o p e o f a n in v e s t i g a ti v e d e te n ti o n c a n n o t b e

d e te r m i n e d b y r e f e r e n c e t o a b r i g h t - l i n e r u l e .” U n i t e d S t a te s v . N e f f , 3 0 0

F . 3 d 1 2 1 7 , 1 2 2 0 ( 1 0 th C i r . 2 0 0 2 ) . “ [ C ] o m m o n s e n s e a n d o rd i n a r y h u m a n

e x p e ri e n c e m u s t g o v e r n o v e r r i g i d c r i t e r i a .” I d . ( i n t e r n a l q u o t a ti o n m a r k s

o m i t te d ) . A c c o r d i n g l y, e v e n t h o u g h t h e u s e o f h a n d c u f f s i s n o t j u s t i f i e d i n

every investigative detention, “a Terry stop does not become unreasonable

j u s t b e c a u s e p o lic e o f f ic e rs u s e h a n d c u f f s o n a s u s p e c t.” I d . T h e u s e o f

h a n d c u f f s d u r in g a n i n v e s t i g a t iv e d e t e n t io n i s r e a s o n a b l e if i t i s

“reasonably necessary to protect [the officers’] personal safety and to

m a in t a in t h e s t a tu s q u o d u r i n g t h e c o u rs e o f [ t h e d e te n ti o n ] .” I d . a t 1 2 2 0 -

2 1 ( in t e r n a l q u o t a ti o n m a r k s o m i tt e d ) .

          A p p l yi n g t h i s s ta n d a r d , w e c o n c l u d e t h a t th e o f f i c e r s’ c o n t i n u e d u s e

of handcuffs after they patted dow n M r. Flow ers did not violate the Fourth

Amendment. Even though the officers found no weapons in M r. Flowers’s

p o c k e ts , M s . H a r r i n g ’ s r e p o r t t h a t M r . F l o w e r s h a d b e e n a rm e d in d i c a te d

t h a t h e m i g h t s t i l l p o s e a th r e a t t o t h e ir s a f e t y. S e e id . ( c o n c lu d i n g t h a t

officers did not act unreasonably by continuing to hold suspects in

h a n d c u f f s w h i le t h e y s e a r c h e d a c a r f o r w e a p o n s ) . A c c o r d i n g l y, t h e o f f i c e r s

w ere authorized to keep M r. Flow ers in handcuffs w hile they continued to

search for w eapons.

          M o r e o v e r, a s t h e d is t r i c t c o u r t n o t e d , o n c e th e o f f i c e rs r e c e i v e d

                                                                   6
f u r t h e r i n f o r m a ti o n f r o m M s . H a r r i n g a s t o M r . F l o w e r s ’ s t h r e a te n in g

c o n d u c t, t h e y h a d p r o b a b le c a u s e to a r r e s t h i m . A t t h a t p o i n t , t h e c o n ti n u e d

a p p li c a ti o n o f h a n d c u f f s w a s j u s t i f ie d o n th a t g r o u n d a s w e ll . S e e U n i t e d

S t a te s v . P a t a n e , 3 0 4 F . 3 d 1 0 1 3 , 1 0 1 7 ( 1 0 t h C i r . 2 0 0 2 ) ( “ P o l i c e a r e e n ti t l e d

t o b a s e a n a r r e s t o n a c it i z e n c o m p l a in t . . . o f a v ic ti m . . . w i t h o u t

i n v e s t i g a ti n g t h e tr u t h f u ln e s s o f th e c o m p l a in t , u n l e s s . . . t h e y h a v e re a s o n

t o b e l i e v e i t ’ s f i s h y. ” ) ( c i t in g G u z e l l v . H i l le r , 2 2 3 F . 3 d 5 1 8 , 5 1 9 - 2 0 ( 7 t h

C i r . 2 0 0 0 ) ( i n t e r n a l q u o t a ti o n m a r k s o m i t t e d ) , r e v ’ d o n o t h e r g r o u n d s , 5 4 2

U . S . 6 3 0 (2 0 0 4 ); s e e g e n e ra lly 2 W a yn e R . L a F a v e , S e a r c h a n d S e iz u r e §

3 . 4 ( a ) , a t 2 2 4 - 2 2 5 ( 4 t h e d . 2 0 0 4 ) ( n o t i n g th a t “ [ b ] y f a r t h e p r e v a i l i n g v i e w ”

i s t h a t c o r r o b o r a ti o n i s n o t e s s e n ti a l i n v i c ti m - w i t n e s s c a s e s , a n d a rg u i n g

“ th a t w h e n a n a v e r a g e c i t i z e n te n d e rs in f o r m a ti o n t o t h e p o li c e , t h e p o li c e

s h o u l d b e p e r m i t te d t o a s s u m e t h a t t h e y a r e d e a l i n g w i t h a c r e d i b l e p e r s o n i n

t h e a b s e n c e o f s p e c ia l c ir c u m s t a n c e s s u g g e s t i n g th a t s u c h m i g h t n o t b e th e

case”).

          T h u s , t h e s e a rc h o f M r . F l o w e r s ’ s c a r w a s n o t t h e f r u i t o f a n u n la w f u l

d e t e n t io n o r a r r e s t . A d d i ti o n a l ly, a s t h e d i s tr ic t c o u r t n o t e d , M r . F l o w e r s

p r e s e n te d n o e v id e n c e i n d i c a ti n g t h a t h i s c o n s e n t t o t h e s e a rc h w a s t h e

p r o d u c e o f p o l i c e c o e r c i o n . A c c o r d i n g l y, t h e d i s t r i c t c o u r t c o r r e c t l y

concluded that the search comported w ith the Fourth A mendment.




                                                                    7
B. Escape Conviction

          W e r e v ie w f o r p l a in e r r o r M r . F l o w e r s ’ s c o n te n ti o n t h a t h i s 1 9 9 1

e s c a p e c o n v ic tio n d id n o t c o n s titu te a v io le n t f e lo n y u n d e r t h e A C C A .

In order to prevail, M r. Flow ers m ust demonstrate: “(1) error, (2) that is

p l a in , a n d ( 3 ) t h a t t h e e rr o r a f f e c ts s u b s t a n ti a l r i g h t s .” V i s i n a iz , 4 2 8 F . 3 d a t

1 3 0 8 . E v e n if M r . F l o w e r s m a k e s t h i s s h o w i n g , w e m a y e x e rc is e d is c r e ti o n

t o c o r r e c t t h e e rr o r o n l y i f it “ s e r i o u s l y a f f e c t[ s ] t h e f a i r n e s s , i n t e g r i t y, o r

p u b li c r e p u t a t i o n o f j u d i c i a l p r o c e e d in g s .” U n it e d S ta t e s v . O l a n o , 5 0 7 U . S .

7 2 5 , 7 3 2 ( 1 9 9 3 ) ( in t e r n a l q u o t a ti o n m a r k s o m i tt e d ) .

          H e r e , M r . F l o w e r s c o n c e d e s t h a t t h e r e is n o e r r o r a n d th a t h i s c o u n s e l

h a s “ p r e s e r v e d th e c la im i n o r d e r t o p u r s u e r e v e rs a l o f th i s p r e c e d e n t b y e n

b a n c o r S u p r e m e C o u r t r e v i e w .” A p l t’ s B r . a t 1 3 . A s M r . F l o w e r s

a c k n o w l e d g e s , w e h a v e a d o p te d a c a te g o r i c a l a p p r o a c h to e s c a p e

c o n v ic ti o n s , h o l d i n g t h a t t h e s e c o n v ic ti o n s c o n s t i t u t e c ri m e s o f v io l e n c e

d e s p i t e th e u n d e rl yi n g c ir c u m s t a n c e s . S e e U n i t e d S t a te s v . M o u d y, 1 3 2 F . 3 d

6 1 8 , 6 2 0 ( 1 0 t h C i r . 1 9 9 8 ) ( s t a ti n g t h a t “ [ e ] v e r y e s c a p e s c e n a r i o i s a p o w d e r

k e g , w h i c h m a y o r m a y n o t e x p lo d e in t o v i o l e n c e a n d r e s u l t i n p h ys i c a l

i n j u r y t o s o m e o n e a t a n y g i v e n ti m e , b u t w h i c h a lw a ys h a s t h e s e r i o u s

p o t e n t ia l t o d o s o ” a n d t h a t t h i s c h a r a c t e r iz a t i o n a p p l i e s “ to a l l e s c a p e s ,

w h e th e r o r n o t v i o l e n c e w a s a c tu a ll y i n v o l v e d ” ) ( c it i n g U n i t e d S t a te s v .

G o s l in g , 3 9 F .3 d 1 1 4 0 , 1 1 4 4 ( 1 0 t h C i r. 1 9 9 4 ) ) .

                                                                    8
C. Sixth Amendment C laim

          F i n a l l y, M r . F l o w e r s a r g u e s t h a t t h e d i s t r i c t c o u r t v i o l a t e d h i s S i x t h

A m e n d m e n t r i g h ts b y f a il i n g t o s u b m i t t h e f a c t o f h is p r i o r c o n v ic ti o n s t o a

j u r y. T h i s a r g u m e n t i s a ls o f o r e c lo s e d b y c ir c u it p r e c e d e n t. S e e U n i t e d

S t a te s v . M o o r e , 4 0 1 F . 3 d 1 2 2 0 , 1 2 2 3 , 1 2 2 6 ( 1 0 t h C i r . 2 0 0 5 ) ( h o l d i n g t h a t

“ th e f a c t o f p r i o r c o n v ic ti o n s u n d e r § 9 2 4 ( e ) n e e d n o t b e c h a r g e d in a n

i n d i c tm e n t a n d p r o v e n to a ju r y” a n d a l s o t h a t “ th e g o v e rn m e n t n e e d n o t

c h a rg e in a n in d i c tm e n t a n d p r o v e to a ju r y t h a t a d e f e n d a n t’ s p r i o r

c o n v i c t i o n c o n s t it u t e s a ‘ v i o l e n t f e l o n y’ u n d e r § 9 2 4 ( e ) ” ) .



                                                 III. CONCLUSION

          A c c o rd i n g l y, w e A F F I R M M r . F l o w e rs ’ s c o n v ic ti o n a n d s e n te n c e .



                                                                                   E n t e r e d f o r th e C o u r t


                                                                                   Robert H. Henry
                                                                                   C ir c u it J u d g e




                                                                  9